 Case 3:17-cv-03236-G Document 127 Filed 05/20/20          Page 1 of 7 PageID 1269



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




JEFFREY DAVIS, on Behalf of Himself         )
and All Others Similarly Situated,          )
                                            )
             Plaintiffs,                    )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:17-CV-3236-G
CAPITAL ONE HOME LOANS, LLC,                )
ET AL.,                                     )
                                            )
             Defendants.                    )


                    MEMORANDUM OPINION AND ORDER

      Before the court are the parties’ consent motion for leave to file under seal

(“Motion for Leave”) (docket entry 124) and joint motion for approval of

confidential settlement agreement and release (“Motion for Approval”) (docket entry

125). For the reasons set forth below, the motion for leave is DENIED, and the

parties are ORDERED to advise the court within 14 days whether they continue to

request approval of their settlement agreement.

                                 I. BACKGROUND

      This case arises from the defendants’ Capital One Home Loans, LLC and

Capital One National Association (collectively “Capital One”) alleged failure to pay

the named plaintiff Jeffrey Davis (“Davis”) and similarly situated Capital One
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20           Page 2 of 7 PageID 1270



employees minimum wage and overtime pay, in violation of the Fair Labor Standards

Act (“FLSA”).

      A full statement of the factual and procedural background of this case can be

found in the court’s August 2, 2018 memorandum opinion and order. See

Memorandum Opinion and Order (docket entry 67) at 2-4. To address the parties’

motion for leave and motion for approval, the court need only summarize the factual

and procedural background relevant to these motions.

      On November 28, 2017, Davis filed his original complaint on behalf of

himself and all others similarly situated, alleging a single claim against Capital One

for violation of the FLSA. Plaintiff’s Original Complaint (“Complaint”) (docket

entry 1) at 10. Davis was employed by Capital One as a mortgage loan officer from

approximately November 2014 through October 2015. Id. at 3. The crux of the

plaintiffs’ FLSA claim is that Capital One failed to pay Davis and other similarly

situated loan officers and loan originators minimum wage and overtime wages for

hours worked in excess of forty hours per week.

      During and following a mediation session on February 4, 2020, the parties

reached a settlement agreement. On March 19, 2020, the parties filed their motion

for approval, seeking the court’s approval of the settlement agreement, as required by

law.1 See Memorandum in Support of Joint Motion for Approval of Confidential


      1
              Under Section 216(b) of the FLSA, “[w]hen employees bring a private
action for back wages under the FLSA, and present to the district court a proposed
settlement, the district court may enter a stipulated judgment after scrutinizing the
settlement for fairness.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353

                                          -2-
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20            Page 3 of 7 PageID 1271



Settlement Agreement and General Release (docket entry 126) at 2. Also on March

19, 2020, the parties filed their motion for leave, seeking the court’s leave to file

their settlement agreement under seal. See Motion for Leave. Neither motion is

opposed, and both are ripe for determination.

                                     II. ANALYSIS

      By their motion for leave and motion to approve, the parties seek leave to file

their settlement agreement under seal, approval of their settlement agreement, and

dismissal of this case. The court considers the motions in turn.

       A. Motion for Leave to File an FLSA Settlement Agreement Under Seal

      When the parties to an FLSA wage-settlement case submit a settlement

agreement for the court’s approval, “there is a strong presumption in favor of keeping

the settlement agreement[] . . . unsealed and available for public review. The public’s

interest in accessing the settlement agreement, including the settlement amount,

often outweighs any interest in confidentiality.” Parrish v. Defender Security Company,

No. 3:10-CV-2604-D, 2013 WL 372940, at *1 (N.D. Tex. Jan. 31, 2013)

(Fitzwater, C.J.) (quoting Rodriguez v. El Polio Regio, Inc., 2012 WL 5506130, at *1

(N.D. Tex. Feb. 23, 2012) (Fitzwater, C.J.)). “The overwhelming consensus of

district courts that have considered the issue hold that an FLSA settlement cannot be

sealed absent some showing that overcomes the presumption of public access.” Id.

(citing Rodriguez, 2012 WL 5506130, at *1) (brackets omitted); see also Weismantle




(11th Cir. 1982).

                                           -3-
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20             Page 4 of 7 PageID 1272



v. Jali, No. 2:13-CV-01087, 2015 WL 1866190, at *2 (W.D. Pa. Apr. 23, 2015)

(“[A]bsent something very special in a very specific case which generates a very good

reason above and beyond the desire of the parties to keep the terms of an FLSA

settlement out of the public’s view, if the parties want the [c]ourt to approve the

substance of an FLSA settlement agreement, it cannot be filed under seal.”); Parrish,

2013 WL 372940, at *1 (citing Stalnaker v. Novar Corporation, 293 F.Supp. 2d 1260,

1264 (M.D. Ala. 2003)) (citing with approval Stalnaker’s “listing [of] trade secrets,

identity of informants, privacy of children, or scandalous or libelous information as

compelling reasons to seal settlement agreements”).

      Here, the parties do not point to any case in which a court granted leave to file

an agreement to settle FLSA claims under seal. The parties assert, however, that the

agreement should be filed under seal because:

             (1) confidentiality is a material term of the Agreement
             without which settlement may not have been possible; (2)
             public disclosure of the terms of the Agreement may harm
             Defendants by encouraging other lawsuits; (3) the individual
             facts of this case were significant in settlement negotiations
             and keeping the terms of the Agreement confidential will
             allow settlement negotiations in similar cases to focus on the
             merits of each individual case; (4) unsealing the Agreement
             and revealing its terms may chill the efforts of future litigants
             to settle FLSA claims; (5) sealing protects the privacy
             interests of the Parties; (6) the non-FLSA claims addressed
             do not require Court approval and would otherwise remain
             private; and (7) sealing the Agreement, consistent with the
             Parties’ wishes, facilitates the early resolution of the Parties’
             dispute and conserves judicial resources.2


      2
             The court notes that the parties’ sixth proffered reason why the
settlement agreement should be filed under seal appears to be a typographical error

                                           -4-
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20           Page 5 of 7 PageID 1273




Memorandum in Support of Consent Motion for Leave to File Under Seal

(“Memorandum in Support”) (docket entry 124-1) at 3-4. The court concludes that

none of the parties’ assertions present a “very special” circumstances “which

generates a very good reason above and beyond the desire of the parties to keep the

terms of an FLSA settlement out of the public’s view.” See Weismantle, 2015 WL

1866190, at *2. Rather, the parties’ asserted reasons to seal the settlement

agreement appear “more akin to a business’s general interest in keeping its legal

proceedings private, and [are thus] insufficient to overcome the presumption of

public access.” Parrish, 2013 WL 372940, at *1 (citation and internal brackets

omitted); see also Weismantle, 2015 WL 1866190, at *2 (denying motion for leave to

file FLSA settlement agreement under seal where the “reasons articulated for sealing

the settlement agreement . . . boil[ed] down to a recitation of the parties’ desire that

the public not know their financial business, coupled with a contention that there is

no public interest to be served by the disclosure of the” agreement).

      Accordingly, the parties’ motion for leave to file their settlement agreement

under seal is denied.

               B. Motion for Approval of FLSA Settlement Agreement

      Under section 216(b) of the FLSA, “when employees bring a private action for

back wages under the FLSA, and present to the district court a proposed settlement,




or the product of a copy-and-paste job gone awry, as the plaintiffs in this case have
not asserted any “non-FLSA claims.” See Complaint.

                                          -5-
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20          Page 6 of 7 PageID 1274



the district court may enter a stipulated judgment after scrutinizing the settlement

for fairness.” Diaz v. Panhandle Maintenance, LLC, No. 2:18-CV-097-Z, 2020 WL

587644, at *2 (N.D. Tex. Feb. 6, 2020) (Kacsmaryk, J.) (quoting Lynn’s Food Stores,

679 F.2d at 1353). In approving a proposed settlement agreement that compromises

FLSA claims, courts consider two primary factors: “(1) [whether] the settlement

resolves a bona fide dispute over FLSA provisions, and (2) [whether] the resolution is

fair and reasonable.” Id. (citing Lee v. Metrocare Services, 3:13-CV-2349-O, 2015 WL

13729679, at *3 (N.D. Tex. July 1, 2015) (O’Connor, J.)).

      Here, upon review of the pleadings, motions, and settlement agreement in this

case, the court concludes that the settlement agreement appears to resolve a bona

fide dispute over FLSA provisions between the parties, and that the agreement is

neither unfair nor unreasonable. The court is therefore inclined to approve the terms

of the agreement and to dismiss this lawsuit with prejudice. The parties, however,

maintain that “confidentiality is a material term of the [a]greement without which

settlement may not have been possible.” Memorandum in Support at 3.

Accordingly, the parties are ordered to advise the court in writing within 14 days

from the date of this memorandum opinion and order “whether they continue to

request approval of the settlement, with the understanding that the settlement will

be approved, but the settlement agreement will be unsealed. The settlement

agreement will remain sealed until the court has considered and acted upon the

parties’ response.” See Parrish, 2013 WL 372940, at *2.




                                         -6-
 Case 3:17-cv-03236-G Document 127 Filed 05/20/20          Page 7 of 7 PageID 1275



                                 III. CONCLUSION

      In accordance with the foregoing, the parties’ motion for leave to file their

settlement agreement under seal (docket entry 124) is DENIED. The court declines

to rule on the parties’ motion for approval of the settlement agreement (docket entry

125), however, until the court has considered and acted upon the parties’ response to

this memorandum opinion and order. The parties are ORDERED to file their

response, stating whether they continue to request approval of the settlement

agreement, by no later than June 3, 2020 (14 days from the date of this

memorandum opinion and order).

      SO ORDERED.


May 20, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -7-
